DETAILED ACTION
This action is written in response to the remarks and amendments dated 6/7/22. This action is made final. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Applicants argue that the previous art of record does not anticipate or render obvious the claims as currently amended. The Examiner provides updated prior art rejections below necessitated by the current amendments. Additional arguments are also addressed below.

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are as follows:
Claim 1: machine learning device.
Claims 2 and 9: state observation unit, label acquisition unit, learning unit.
Claim 3: polishing tool unit.
Claim 4: error calculation unit, model updating unit.
Claim 8: machine learning device.
Claim 10: state observation unit, learning unit, estimation result output unit.
Claim 11: a polishing wear amount prediction device, a machine learning device, and a control unit.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The following are the references relied upon in the rejections below:
Wu (2016) (primary reference. (Wu D, Jennings C, Terpenny J, Kumara S. Cloud-based machine learning for predictive analytics: Tool wear prediction in milling. In2016 IEEE International Conference on Big Data (Big Data) 2016 Dec 5 (pp. 2062-2069). IEEE.)
Ghosh (Ghosh N, Ravi YB, Patra A, Mukhopadhyay S, Paul S, Mohanty AR, Chattopadhyay AB. Estimation of tool wear during CNC milling using neural network-based sensor fusion. Mechanical Systems and Signal Processing. Available online 3 February 2006; 21(1):466-79.)
Ricoh Co. Ltd. (JP 2017-205826, cited by Applicant in IDS dated 4/1/21.)
Wenzel (US 5,067,085)
Wu (2017) (Wu D, Jennings C, Terpenny J, Gao RX, Kumara S. A comparative study on machine learning algorithms for smart manufacturing: tool wear prediction using random forests. Journal of Manufacturing Science and Engineering. 2017 Jul 1;139(7).)

Claims 1-3, 6-10, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (2016), Ghosh and Ricoh.
Regarding claim 1, Wu (2016) discloses a [machine] tool wear amount prediction device for predicting a wear amount of a [machine] tool in polishing on a work by the [machine] tool, the [machine] tool wear amount prediction device comprising:
a machine learning device configured to:
observe [machine] condition data indicating a processing condition of the [machining] as a state variable indicating a current environment state and

P. 2066, table 3. Signal Channel and Data Description. (Reproduced below.)
Signal Channel
Data Description
Channel 1
Force (N) in X dimension
Channel 2
Force (N) in Y dimension
Channel 3
Force (N) in Z dimension
Channel 4
Vibration (g) in X dimension
Channel 5
Vibration (g) in Y dimension
Channel 6
Vibration (g) in Z dimension
Channel 7
Acoustic Emission (V)

The Examiner interprets “state variable” as encompassing any of the 7 channels listed in table 3.
perform, based on the state variable, learning and prediction by using a learning model in which the wear amount of the [machine] tool is modeled with respect to the processing condition of the [machining], and
The Examiner interprets “learning model” as encompassing the random forest regression trees generated in sec. B (p. 2066). Each tree (model) in the random forest ensemble is learned based on observations in the training set, and each tree is used to estimate (predict) tool wear for future observations. See figs. 2 and 4, reproduced below.

    PNG
    media_image1.png
    268
    372
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    353
    556
    media_image2.png
    Greyscale

Wu 2016, fig. 2: Binary Regression Tree Growing Process. (P. 2065.)
Wu 2016, fig. 4: Tool Wear Prediction. (P. 2066.)


Ghosh discloses the following further limitation which Wu 2016 does not disclose:
a control unit configured to output, at each unit time during a [...] operation on the work by the [...] tool, a signal for controlling the [...] tool on the basis of a result of the learning and prediction by the machine learning device.

    PNG
    media_image3.png
    547
    739
    media_image3.png
    Greyscale
Ghosh fig. 2. (P. 469.) The Examiner notes in particular the “Controller for changing the machining parameters”, which takes as input a previously-estimated tool condition value.Also P. 467: “Estimation of the tool wear can help decide about possible optimization of the machining parameters (cutting speed, feed, and depth of cut) or replacing the worn out tool with a fresh tool.” (Emphasis added.)
At the time of filing, it would have been obvious to a person of ordinary skill to apply the technique discloses by Ghosh for controlling a machining tool based on an estimated tool condition value because this would provide for the optimization of cutting parameters (e.g. cutting speed, feed, and depth of cut). Machining tools may remove material at a different rate based on the tool condition (i.e. amount of wear).
As illustrated in the passages cited above, each of Wu (2016) and Ghosh discloses a tool condition monitoring system for a milling tools, but not specifically for a polishing tool. Polishing—like milling—is a machining process. Polishing (unless it is chemical polishing) works via mechanical abrasion. As with tools used in milling, a polishing tool typically wears with use, and must be replaced to avoid causing damage to the material being polished. Another common goal is avoiding machine downtime. At the time of filing, it would have been obvious to a person of ordinary skill to apply the techniques disclosed by Wu (2016) and Ghosh to a polishing tool because it is an analogous process ripe for improvement in the same manner and for the same purposes. Furthermore, application of machine learning-based tool-condition monitoring is explicitly taught by Ricoh, as illustrated in the passages below.
[0012] “The processing machine 20 is an example of a target device to be diagnosed by the diagnostic device 10. 113 The processing machine 20 is provided with a machine tool 23. The machine tool 23 is a machine that processes a processing target. The machine tool 23 is provided with a tool 59, and the tool 59 is used to process an object. The tool 59 is, for example, a cutting member for cutting an object, a polishing member for polishing an object, or the like. Specifically, the tool 59 is a drill, a cutter, or the like.”
[0123] “The control unit 31 generates the diagnostic model 32C by learning. The learning method and the format of the diagnostic model 32C to be learned may be any method and format. For example, models such as GMM (Gaussian mixed model) and HMM (Hidden Markov model) and corresponding model learning methods can be applied. Models corresponding to the context information are associated and stored in the storage unit 33.”

Regarding claim 2, Wu (2016) discloses its further limitations wherein the machine learning device includes a state observation unit configured to observe the polishing condition data indicating the processing condition of the polishing the state variable indicating the current environment state,
P. 2066, table 3, reproduced above. The Examiner interprets “state variable indicating a current environment state” as encompassing any of the 7 channels listed in table 3.
a label data acquisition unit configured to acquire wear amount data indicating the wear amount of the polishing tool due to the polishing as label data, and
P. 2065: “This section presents the methodology for data-driven prognostics for tool wear prediction with the MapReduce-based PRF algorithm. The input of the PRF is the training data D = (xi, yi) where xi denote the cutting forces, vibrations, and acoustic emissions, yi denotes the magnitude of tool wear. A random forest is constructed using B = 10,000 regression trees. regression trees. Given the labeled training dataset D = (xi, yi), we drew a bootstrap sample of size N from the training dataset (Step 1.1).”
a learning unit configured to generate the learning model learned with the processing condition of the polishing and the wear amount of the polishing tool in association with each other by using the state variable and the label data.
See generally p. 2066, sec. B, discussing Random Forest modelling. Results are illustrated in fig. 4.

Regarding claim 3, Wu (2016) discloses its further limitation wherein:
as the state variable indicating the current environment state, the state observation unit is configured to observe, in addition to the polishing condition data, at least any of polishing sound data indicating a sound occurring in the polishing, polishing temperature data indicating a 2temperature of a polishing tool unit of the polishing tool in the polishing, tool type data indicating a type of the polishing tool, and processing environment data indicating an environment in the polishing.
P. 2066, table 3: Chanel 7 – Acoustic Emission (V). The Examiner notes that the claim requires only one of the listed state variables.

Regarding claim 6, Wu (2016) discloses its further limitations wherein the machine learning device includes a state observation unit configured to observe the polishing condition data indicating the processing condition of the polishing as the state variable indicating the current environment state,
P. 2066, table 3. Signal Channel and Data Description. (Reproduced below.)
Signal Channel
Data Description
Channel 1
Force (N) in X dimension
Channel 2
Force (N) in Y dimension
Channel 3
Force (N) in Z dimension
Channel 4
Vibration (g) in X dimension
Channel 5
Vibration (g) in Y dimension
Channel 6
Vibration (g) in Z dimension
Channel 7
Acoustic Emission (V)

The Examiner interprets “state variable” as encompassing any of the 7 channels listed in table 3.
a learning unit including the learning model learned with the processing condition of the polishing and the wear amount of the polishing tool in association with each other, and
P. 2063, sec. II: Data-driven prognostics including ANNs optimized for predicting machine tool wear. The Examiner notes that ANNs are a machine learning model.
an estimation result output unit configured to output an estimation result of the wear amount of the polishing tool based on the state variable observed by the state observation unit and the learning model.
See tool wear prediction results e.g. at p. 2065, fig. 2, or p. 2066, fig. 4.

Regarding claim 7, Wu (2016) discloses its further limitation wherein the machine learning device resides in a cloud server.
Abstract and passim: cloud-based machine learning for tool wear prediction.

Regarding claim 8, its limitations are substantially identical to those in claim 1, and the rejection of the later applies equally here.

Regarding claim 9, its limitations are substantially identical to those in claim 2, and the rejection of the later applies equally here.

Regarding claim 10, Wu (2016) discloses its further limitation wherein the at least one processor is further configured to:
observe the polishing condition data indicating the processing condition of the polishing as the state variable indicating the current environment state, and
P. 2066, table 3. (Reproduced above in art mapping for claim 6.)
output an estimation result of the wear amount of the polishing tool based on the state variable and
P. 2066, table 3. Signal Channel and Data Description (input data). Also fig. 4, reproduced below illustrating predicted wear (output).
the learning model learned with the processing condition of the polishing and the wear amount of the polishing tool in association with each other.
See generally p. 2066, sec. B, discussing Random Forest modelling (“the learning model”). Results are illustrated in fig. 4, reproduced below.

    PNG
    media_image4.png
    300
    476
    media_image4.png
    Greyscale


Regarding claims 15 and 18, Ghosh discloses their further limitation which Wu (2016) does not disclose wherein the control unit is configured to control or correct a rotational speed of the polishing tool based on the estimation result of the wear amount of the polishing tool output by the estimation result output unit.
P. 467: “Estimation of the tool wear can help decide about possible optimization of the machining parameters (cutting speed, feed, and depth of cut) or replacing the worn out tool with a fresh tool.” (Emphasis added.)

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (2016), Ghosh, Ricoh, and Wu (2017).
Regarding claim 4, Wu (2017) discloses its further limitations which Wu 2016 does not seem to disclose explicitly wherein the learning unit includes an error calculation unit configured to calculate an error between a correlation model as the learning model for estimating the wear amount of the polishing tool from the state variable and a correlation feature identified from teacher data prepared in advance, and
a model updating unit configured to update the correlation model so as to reduce the error.
P. 3, sec. 3.1 Tool wear prediction using ANNs. [Artificial neural networks.]The Examiner notes that ANNs work by iteratively updating weights within each node according to feedback with respect to labeled training data. Additional, estimated outputs (here, estimated tool wear values) are thus correlated with the input parameters (table 1). An overall error metric is calculated at each step, and the termination criterion is specified as follows: “The termination criterion of the training algorithm is that training stops if the fit criterion (i.e., least squares) falls below 1.0 x 104.”
At the time of filing, it would have been obvious to a person of ordinary skill to substitute an ANN as a predictive model for tool wear (as taught by Wu (2017)) in the combined system of Wu (2016) / Ghosh / Ricoh because these models have substantially reduced training times, as illustrated in fig. 10 (p. 7). This can become an important factor as the number of parameters or the number of training examples grows. All four references pertain to machine tool wear prediction.

Regarding claim 5, Wu (2017) discloses its further limitations which Wu 2016 does not seem to disclose explicitly wherein the learning unit is configured to compute the state variable and the label data in a multilayered structure.
P. 3, fig. 1, reproduced below.

    PNG
    media_image5.png
    465
    467
    media_image5.png
    Greyscale

The obviousness analysis of claim 4 applies equally here.

Claims 11-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (2016), Ghosh, Ricoh and Wenzel.
Regarding claim 11, its recited functionality is substantially identical to that recited in claim 1. Therefore, the rejection of claim 1 applies equally here. Wu (2016) additionally discloses:
 [a] plurality of devices mutually connected via a network ...
Abstract and passim: cloud-based machine learning for tool wear prediction. Abstract: Industrial Internet of Things (IIoT) necessitation the development of scalable solutions.
Wenzel discloses the following further limitation which neither Wu nor Ricoh seems to disclose explicitly wherein the plurality of devices include a first robot provided with a polishing tool in polishing on a work by the first robot using the polishing tool
Fig. 1 and abstract: robotic polishing system.
At the time of filing, it would have been obvious to a person of ordinary skill to apply the techniques disclosed by Wu / Ghosh / Ricoh for tool wear prediction to the robotic polishing tool disclosed by Wenzel because the latter has all of the features that the tool wear prediction systems were designed to address: a tool (namely a polishing tool) which wears by use, and which can cause damage to the surface being machined if preventative / preemptive tool replacement is not performed. All four disclosures pertain to automated machining.

Regarding claim 12, Wu (2016) discloses its further limitation wherein the plurality of devices further include a computer including a further machine learning device,
the computer is configured to acquire at least one learning model generated by learning in the machine learning device of the polishing tool wear amount prediction device, and
P. 2063, sec. II., discussing a variety of machine learning models, including fuzzy neural networks, backpropagation neural networks, feedforward neural networks, and decision trees. Also, pp. 2064-65 discussing random forests.The Examiner notes that each of the models mentioned here is configured to learn to make predictions for the task at hand, namely tool wear prediction. For example, an ANN leans by iteratively adjusting synaptic weight parameters after considering training examples one at a time.
Ghosh discloses its further limitation which Wu does not disclose:
the further machine learning device included in the computer is configured to perform optimization and enhancement of efficiency based on the acquired at least one learning model.

    PNG
    media_image3.png
    547
    739
    media_image3.png
    Greyscale
Ghosh fig. 2. (P. 469.) The Examiner notes in particular the “Controller for changing the machining parameters”, which takes as input a previously-estimated tool condition value.Also P. 467: “Estimation of the tool wear can help decide about possible optimization of the machining parameters (cutting speed, feed, and depth of cut) or replacing the worn out tool with a fresh tool.” (Emphasis added.)

The obviousness analysis of claim 1 applies equally here.

Regarding claim 13, Wu (2016) discloses its further limitation wherein the plurality of devices further includes a second robot different from the first robot, and
P. 2068: “future work will focus on collecting large volumes of streaming data from a network of CNC machines and build predictive models for tool wear estimation with the PRF algorithm and a cluster on the cloud.” (Emphasis added.)
the second robot is configured to share a result of learning by the learning by the machine learning device included in the polishing tool wear amount prediction device.
P. 2065, fig. 3. The Examiner interprets “second robot” as encompassing the motor, spindle, and cutter depicted, which operate without a human operator. This figure also indicates data transmission from the machine (robot) to the machine learning cloud system.See also abstract and introduction discussing Industrial Internet of Things and scalable algorithms for predicting tool wear via cloud-based machine learning. Scaling here refers to the ability to scale the algorithms for application in more than one device, i.e. more than one robotic milling device.

Regarding claim 14, Wu (2016) discloses its further limitation wherein the plurality of devices further include a second robot different from the first robot, and
P. 2065, fig. 3. The Examiner interprets “second robot” as encompassing the motor, spindle, and cutter depicted, which operate without a human operator. This figure also indicates data transmission from the machine (robot) to the machine learning cloud system.See also abstract and introduction discussing Industrial Internet of Things and scalable algorithms for predicting tool wear via cloud-based machine learning. Scaling here refers to the ability to scale the algorithms for application in more than one device, i.e. more than one robotic milling device.
the second robot is configured to provide, via the network, data observed by the second robot for learning to the machine learning device included in the polishing tool wear amount prediction device included in the first robot.

    PNG
    media_image6.png
    406
    431
    media_image6.png
    Greyscale
Wu, fig. 3. The Examiner notes the cloud network in the upper right corner.Also p. 2068: “future work will focus on collecting large volumes of streaming data from a network of CNC machines and build predictive models for tool wear estimation with the PRF algorithm and a cluster on the cloud.” (Emphasis added.)

Regarding claims 16 and 17, Ghosh discloses their further limitation wherein the control unit is configured to control positions of axes of at least one of the first robot or the second robot on the basis of the output signal.
P. 467: “Estimation of the tool wear can help decide about possible optimization of the machining parameters (cutting speed, feed, and depth of cut) or replacing the worn out tool with a fresh tool.” (Emphasis added.)The Examiner interprets “position of the axes” as encompassing both feed (i.e. the distance in the direction of feed motion at which the tool advances into the workpiece per revolution) and depth of cut.

Additional Relevant Prior Art
The following references were identified by the Examiner as being relevant to the disclosed invention, but are not relied upon in any particular prior art rejection:
Zhang discloses, inter alia, a tool condition monitoring system based on wireless sensing. (Zhang C, Yao X, Zhang J, Jin H. Tool condition monitoring and remaining useful life prognostic based on a wireless sensor in dry milling operations. Sensors. 2016 Jun; 16(6):795.)

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/Primary Examiner, Art Unit 2124